Citation Nr: 0715043	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-03 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to November 1968 and again from February 1969 
to February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
PTSD, assigning an initial 30 percent rating.

During the pendency of this appeal, the RO granted the 
veteran an increased rating to 50 percent in a December 2004 
decision.  Regardless of the RO's actions the matter is 
properly before the Board here because the veteran was not 
awarded the maximum benefit available.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

Additionally, the Board notes the confusion of whether the 
veteran's appeal is timely.  Specifically, the RO sent the 
veteran a March 2005 letter alerting him of his untimely 
filed substantive appeal following the issuance of the 
Statement of the Case (SOC) in December 2004.  The veteran 
responded alleging his appeal was timely.  Claimants have one 
year from notification of a RO decision to initiate an appeal 
by filing a notice of disagreement (NOD) with the decision, 
and the decision becomes final if an appeal is not perfected 
within the remainder of that one year or within 60 days of 
the last SOC, whichever is later.  38 U.S.C.A. § 7105(b) and 
(c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  

Following the issuance of the SOC on December 21, 2004, the 
veteran responded within 60 days, on February 9, 2005, 
indicating that he was appealing the decision.  The RO 
accepted this document in lieu of a VA Form 9, Appeal to 
Board of Veterans' Appeals.  Although the formal VA Form 9 
was not submitted until April 2005, the Board finds the 
veteran timely perfected his appeal well before then and 
therefore the Board may exercise jurisdiction here.




FINDING OF FACT

Since the effective date of the grant of service connection, 
April 30, 2002, the veteran's PTSD primarily results in 
feelings of anger and rage, homicidal and suicidal ideation, 
insomnia, intrusive memories, anxiety, depression, poor 
relationships with others, and social isolation with a strong 
preference to be alone, all resulting in deficiencies in most 
areas, but less than total social and occupational 
impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, 
but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

It is noteworthy that this appeal is from a rating that 
granted service connection and assigned the initial rating 
for PTSD.  Accordingly, "staged" ratings may be assigned, 
if warranted by the evidence.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, medical files show the veteran was diagnosed 
with PTSD as early as September 1994.  Aside from the 
September 1994 VA examination, the veteran's GAF scores since 
his initial diagnosis have ranged from 41 to 59, more 
recently ranging from 45 to 48. The DSM-IV provides for a GAF 
rating of 41-50 for serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
medical records as a whole support an increased rating for 
the veteran's PTSD to 70 percent, but no more. 

The veteran was initially awarded service connection for PTSD 
in January 2004, effective from April 30, 2002.  Since that 
time, although GAF scores differed slightly, every treating 
provider noted the same prominent symptomatology manifested 
by the veteran's condition.  Outpatient treatment records and 
VA examination reports list the veteran's PTSD to be most 
prominently manifested by extreme anger, depressed mood, and 
homicidal and suicidal ideation along with sleep 
disturbances.  Specifically, medical reports show the veteran 
sleeps only four hours every night and when he does he wakes 
up several times intermittently throughout the night.  
Treatment records indicate he has been in anger management 
therapy for several years and been through many jobs and 3 
divorces due to his inability to control his anger.  He also 
consistently details thoughts of suicide or homicide due to 
his anger and depressed mood.

All medical reports also consistently indicate the veteran's 
strong preference to be alone and his problems with anger.  
Specifically, after service that veteran had many short-lived 
jobs.  The longest job held was for five years.  He currently 
works as a grocery store warehouseman/fork-lift operator, 
which he has maintained because he is able to work alone at 
night away from any crowds or customers. A December 2004 
treatment record indicates it is "doubtful" that the 
veteran would be able to accommodate any other work setting.  
Although his current marriage has lasted 28 years, the 
medical records indicate the veteran's description of 
complete social isolation, other than going to work, and 
increased anger and irritability even at his wife. 

The veteran most recently underwent a VA examination in 
February 2004 where the examiner assigned the veteran with a 
GAF score of 48.  In rendering his conclusion, the examiner 
concluded as follows:

[GAF] of 48, indicating serious symptoms of post-
traumatic stress disorder, including suicidal ideation 
and episodes of severe anger, which have impaired his 
social and occupational and interpersonal functioning.  
His increasing anger appears to be putting his current 
job and marriage in jeopardy.

The examiner further details how the veteran has lost 
interest in anything he previously found pleasurable and 
would kill himself if it was not for his wife.  The Board 
finds the VA examiner's opinion compelling.  The examiner 
reviewed the claims file at the time and contemporaneous 
outpatient treatment records support the examiner's findings.  
Other treatment records from 2004 similarly detail how if his 
wife was to ever leave or die, he would "be gone" the next 
day.  He also has stated his anger has led to homicidal 
ideation to the point where he carried a gun to work.  VA 
outpatient treatment records from 2004 consistently assigned 
the veteran with a GAF of 45 to 47 (with the exception of 
one, November 2004 treatment record indicating a GAF of 59).  
Symptoms attributed to the GAF scores have also been 
consistent as explained above and support a finding of a 
serious psychiatric condition.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The Board concludes that 
although GAF scores at times have significantly differed, the 
objective medical evidence and the veteran's statements 
regarding his symptomatology shows disability that more 
nearly approximates that which warrants the assignment of a 
70 percent disability rating.  See 38 C.F.R. § 4.7.  

The veteran's PTSD symptoms include mood disturbances such as 
extreme anger, suicidal and homicidal ideation, anxiety, 
irritability, depression and sleep disturbances.  He has 
exhibited a constricted and depressed affect during 
examination. The 2004 examiner notably indicated that 
although the veteran's thoughts are clear and goal oriented, 
he had a somewhat pressured quality.  The examiner further 
explains the veteran's hypervigilance in carrying a gun to 
work and setting up booby traps in his yard in case of 
intruders.  Although he has been married for many years, his 
relationship with his wife is clearly strained due to the 
veteran's anger management problems.  The progression of 
treatment records indicates, moreover, that his current 
marriage is significantly strained by the veteran's medical 
condition. 

The veteran's psychiatric symptoms have also resulted in 
social isolation and detachment from others; he reported no 
longer caring if he lived or died, and that from going to 
work, he lives in complete social isolation.  

With the exception of scattered treatment records, the 
veteran has routinely been assigned a GAF score consistent 
with "moderate" to "serious" impairment in social and 
occupational functioning, with manifestations such as 
feelings of anger, nightmares, sleeplessness, the inability 
to maintain long-lasting relationships and suicidal and 
homicidal ideation.  This is exactly the criteria for a 70 
percent rating.

The veteran, however, does not have any symptoms ordinarily 
associated with total social and occupational impairment, 
such as impaired thought processes or communication, 
inappropriate behavior, deficient personal hygiene, 
disorientation or memory loss.  More importantly, he does not 
have total social and occupational impairment.  He does have 
deficiencies in these areas, but that is contemplated in 
ratings lower than 100 percent.  As discussed above, the 
veteran currently has a full-time job and, although currently 
in jeopardy because of his PTSD symptoms, he is able to be 
employed in any job situation where he can work alone 
avoiding large crowds.

Since the veteran has some of the criteria for a 70 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as loss of interest, irritability, 
etc., see Mauerhan, supra, the Board concludes his overall 
level of disability more nearly approximates that consistent 
with a 70 percent rating.  The GAF scores of record support 
the Board's conclusion that a higher rating is warranted.  
The majority of the scores, especially from 2004, are in the 
41-50 range reflecting "serious" impairment in social and 
occupational functioning, which is commensurate with a higher 
degree of social and industrial impairment as required for 
the assignment of a 70 percent disability evaluation.  

The VA outpatient treatment records indicate on-going medical 
and psychiatric treatment to include anger management 
therapy.  As explained in more detail above, the symptoms 
throughout the veteran's treatment from 2002 to 2004 are 
consistent with those shown in his most recent, February 2004 
VA examination. For this reason, staged ratings are not 
applicable.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 70 
percent schedular rating from the date he filed his claim, 
April 30, 2002.  The Board considered assigning the veteran a 
rating higher than 70 percent, but the preponderance of the 
evidence is against assignment of such a rating.  As noted 
above, none of the criteria for a 100 percent rating are met.  
He does not experience hallucinations.  He has never 
exhibited impairment in thought processes or communication.  
He does not exhibit inappropriate behavior.  His personal 
hygiene is appropriate.  There is no objective evidence of 
disorientation.   He does have some social isolation, but he 
has at least minimal contact with others.   He does not have 
total social and occupational impairment as a result of the 
PTSD alone.  Therefore, a higher rating is not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in May 2002, September 2003 and January 2005.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).  The January 2005 
letter told him to provide any relevant evidence in his 
possession.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The United States Court of Appeals for Veterans Claims 
(Court) recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
a January 2004 decision of the RO.  VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, No 01-1332 (U.S. Vet. App. September 20, 2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  That was done in this 
case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2004.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
PTSD since he was last examined.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2004 VA examination reports are thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to an initial disability rating of 70 percent for 
PTSD is granted, subject to the laws and regulations 
controlling the award of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


